Title: To George Washington from Oliver Wolcott, Jr., 11 July 1795
From: Wolcott, Oliver Jr.
To: Washington, George


          
            Treasury Departmt July 11th 1795.
          
          The Secretary of The Treasury has the honor most respectfully to inform The President of the United States, that it appears by communications from the Commissioner of the Revenue, to be expedient that some person be appointed to superintend the Lighthouse establishment at Bald head, on Cape Fear in North Carolina.
          It appears to the Secretary to be advisable that this agency should be committed to James Read Collector of the customs for the District of Wilmington, who now superintends the Stakage in said District, and who is understood to have had some agency in the building of said Lighthouse. All which is respectfully submitted by
          
            Olivr Wolcott JrSecy of the Treasy
          
        